Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 13-15, 17, 25-27 are allowable. The restriction requirement , as set forth in the Office action mailed on 04/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  04/07/2021 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Isabella W. Pang (Reg. # 70498  on 02/11/2022.
The application has been amended as follows: 

after the training of the segmentation network, segmenting a first frame from the scene using the segmentation network, wherein the first primary element is a first pixel from a second frame from the scene, and wherein the second primary element is a second pixel from the second frame from the scene.
6. 	(Withdrawn – Currently Amended) The computer-implemented method of claim 1, wherein the combining step comprises:
generating a background for the synthesized frame using the background texture; and
generating a subject mask for the synthesized frame using the subject texture, wherein the synthesized frame includes the background and the subject mask.
10. 	(Withdrawn – Currently Amended) The computer-implemented method of claim 9, wherein:
the mask is an alpha mask;  
the first primary element is a first pixel; and
the second primary element is a second pixel.
13. 	(Currently Amended) A computer-implemented method comprising:
associating a first primary element from a first frame in a scene with a background tag;
associating a second primary element from the first frame with a subject tag;
generating a background texture using the first primary element, the generating of the background texture includes:
defining a first patch from the first frame, wherein the first patch includes the first primary element; and
expanding the first patch to a larger dimension, wherein the larger dimension is larger than an input size for a segmentation network;
generating a foreground texture using the second primary element;

training a segmentation network using the background tag, the subject tag, and the synthesized frame.
14. 	(Currently Amended) The computer-implemented method of claim 13, further comprising:
training the segmentation network using the background tag, the subject tag, and the synthesized frame; and
after the training of the segmentation network, segmenting a second frame using the segmentation network, wherein the second frame is from the scene.
17. 	(Currently Amended) The computer-implemented method of claim 14, wherein the generating of the subject texture step comprises:
defining a patch from the first frame, wherein the patch includes the second primary element; and
expanding the patch to a larger dimension, wherein the larger dimension is larger than an input size of the segmentation network.
18. 	(Withdrawn – Currently Amended) The computer-implemented method of claim 13, wherein the combining step comprises:
generating a background for the synthesized frame using the background texture; and
generating a subject mask for the synthesized frame using the foreground texture, wherein the synthesized frame includes the background and the subject mask.
22. 	(Withdrawn – Currently Amended) The computer-implemented method of claim 21, wherein:
the mask is an alpha mask; 
the first primary element is a first pixel; and
the second primary element is a second pixel.
25. 	(Currently Amended) A computer-implemented method comprising:

associating a second primary element from the first frame with a subject;
generating a background texture using the first primary element, wherein the generating the background texture includes:
defining a first patch of the first frame, wherein the patch includes the first primary element; and
expand the first patch to a larger dimension, wherein the larger dimension is larger than an input size of a segmentation network;
generating a foreground texture using the second primary element;
combining, in a synthesized frame, the background texture and the foreground texture; and
training a segmentation network using the synthesized frame.
26. 	(Currently Amended) The computer-implemented method of claim 25, further comprising:
after the training of the segmentation network, segmenting a second frame using the segmentation network, wherein the second frame is from the scene.
28. 	(Withdrawn – Currently Amended) The computer-implemented method of claim 25, wherein the combining step comprises:
generating a background for the synthesized frame using the background texture; and
generating a subject mask for the synthesized frame using the foreground texture, 
wherein the synthesized frame includes the background and the subject mask.
6.	Claims 1-15, 17-31 (now renumbered 1-30 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665